IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

THE LIMA DELTA COMPANY,
TRIDENT AVIATION SERVICES,
LLC, and SOCIETE
CoMMERCIALE ET
INDUSTRIELLE KATANGAISE,

)
)
)
)
)
)
Plaintiffs, )
v. ) C.A. No. 16C-11-241WCC CCLD

)

)

)

)

)

)

GLOBAL AEROSPACE, INC.,

Defendant.

Submitted: June 22, 2017
Decided: October 5, 2017

Defendant’s Motion to Dismiss - GRANTED

MEMORANDUM OPINION

William R. Firth, III, Esquire, Martin LaW Firm, LLC, 1521 Concord Pike, Suite
301, Wilmington, DE 19803. Joseph A. Martin, Esquire, Martin LaW Firm, LLC,
6000 Sagemore Drive, Suite 6202, Marlton, NJ 08053. Attorneys for Plaintiffs,
The Lima Delta Company, Trident Aviation Services, LLC and Société
Commerciale et Industrielle Katangaise.

Neal J. Levitsky, Esquire, Seth A. Niederrnan, Esquire, Fox Rothschild LLP, 919
North Market Street, Suite 300, Wilmington, DE 19899. Jeffrey W. Moryan,
Esquire, Connell Foley LLP, 85 Livingston Avenue, Roseland, NJ 07068.
Attorneys for Defendant, Global Aerospace, Inc.

CARPENTER, J.

Before the Court is Global Aerospace, Inc.’s (“Defendant” or “Global”)
Motion to Dismiss the Complaint for Conversion, Trespass to Chattels,
Negligence, Bad Faith and Other Relief (“Complaint”) filed on behalf of The Lima
Delta Company (“Lima Delta”), Trident Aviation Services, LLC (“Trident”), and
Socie'té Commerciale et Industrielle Katangaise (“Socil788 A.2d 544, 548 (Del. Ch. 2001) (citing
In re USACafes, L.P. Litig., 600 A.2d 43, 47 (Del. Ch. 1991)). See also Solomon v. Pathe
Commc ’ns Corp., 672 A.2d 35, 38-39 (Del. 1996) (citing Grobow v. Perot, 539 A.2d 180, 187
(Del. 1988)); Precision Air v. Stana'ard Chlorine of Del., 654 A.2d 403, 406 (Del. 1995) (citing
Diamond State Tele. C0. v. Um'v. of Del., 269 A.2d 52, 59 (Del. 1970) and Super. Ct. Civ. R.
8(€)(1),(0)-

11 See Lagrone v. Am. Mortell Corp., 2008 WL 4152677, at *4 (Del. Super. Ct. Sept. 4, 2008)
(quoting Cria'en v. Steinberg, 2000 WL 354390 at *2 (Del.Ch. March 23, 2000)). The Court is
not “obliged to ignore any facts set forth in the complaint that undermine the plaintiffs claim ....’
See Malpz'ede v. Townson, 780 A.2d 1075, 1083 n.l9 (Del. 2001) (quoting R.JR. Servz'ces, Inc. v.
Aetna Cas. and Sur. C0., 895 F.2d 279, 281 (7th Cir.1989)).

11 See Furnari v. Wallpang, Inc., 2014 WL 1678419, at *4 (Del. Super. 2014).

7

Action and from litigation Plaintiffs filed against Global in this Court in 2014
(“First Delaware Action”). The Court’s ability to consider these matters in
resolving the Motion must thus be addressed preliminarily

Generally, when determining whether the presentation of matters outside of
the pleadings will convert a motion to dismiss to a motion for summary judgment,
the critical questions for the Court are “whether the extraneous matters are integral
to and have been incorporated within the complaint and whether they have been
offered. . .to establish the truth of their contents.”24 “Matters attached to a
complaint, and incorporated by reference, are not ‘extraneous' for purposes of Rule
12.”25 Similarly, when “a plaintiff chooses not to attach a document. . .to a
complaint that raises claims based on the document. . .a defendant may properly
attach a copy of the document to a motion to dismiss. . . .”16 Further, when
documents accompanying a defendant’s motion were clearly “consulted, relied
upon, and quoted from extensively by the plaintiffs in drafting the complaint[,]”

they are appropriately within the Court’s consideration on a motion to dismiss.17

 

14 Prather v. Doroshow, Pasquale, Krawitz & Bhaya, 2011 WL 1465520, at *3 n.36 (Del. Super.
Ct. Apr. 14, 2011) (quoting Mell v. New Castle Counly, 835 A.2d 141, 144 (Del. Super. Ct.
2003)).

15 Lagrone, 2008 WL 4152677, at *4.

16 See id. (using the example of a contract in the context of a breach of contract claim).

11 See Albert v. Alex. Brown Mgmt. Servs., Inc., 2005 WL 1594085, at *12 (Del. Ch. June 29,

2005)

As mentioned above, Plaintiffs’ Complaint includes several references to the
Georgia Action and portions of the record in that litigation.28 Plaintiffs expressly
refer to and quote from the Policy and the Airclaims Report in discussing their
insured/insurer relationship with Global, Global’s allegedly tortious and negligent
means of possessing, controlling, and storing the Aircraft wreckage, and Global’s
purported bad faith breach of the Policy. Notably, Plaintiffs’ primary argument
against dismissal is that the statute of limitations and res judicata cannot possibly
bar its claims because “[u]nder the applicable insurance policy, th[e] salvage was
properly owned and controlled by Global,” such that “Plaintiffs had no claims to
pursue” until the outcome of the Georgia Action in July 2016 “when it was decided
that Global had no coverage obligations.”29

Neither the record in the Georgia Action, nor the Policy can be fairly
characterized as “extraneous” to the instant litigation. “By expressly referring to
and so heavily relying on. .. documents in the. . .Complaint, plaintiffs [may]

incorporate[] them by reference. . . .”30 Moreover, the dockets, pleadings, and

transcripts from the Georgia Action and First Delaware Action are subject to

 

18 Compl. 1111 25-29, 40, 42-43.

19 Pls.’ Answ. Br. in Opp’n to Def.’s Mot. to Dismiss at 1-2 (emphasis added). “By operation of
the decisions of the Georgia trial and appeals court, the salvage from the crash now belongs to
Plaintiffs.” Id.

3° See Albert, 2005 WL 1594085, at * 12 (quoting In re Dean Witter P ’shz`p Litz'g., 1998 WL
442456 (Del. Ch. July 17, 1998), ajj"d, 725 A.2d 441 (Del. 1999)).

10

judicial notice.11 Therefore, the documents are properly before the Court and their
contents will be considered by the Court as indicated throughout this Opinion.

B. Statute of Limitations

“A defense predicated on a statute of limitations may be brought by motion
to dismiss when the complaint itself shows that the action was not brought within
the statutory period.”11 The parties agree that, under 10 Del. C. § 8106, Plaintiffs
were required to file their Complaint within “3 years from the accruing of the
cause of such action.”31 However, the parties are in dispute as to when Plaintiffs’
claims accrued.

Generally, a cause of action “accrues” at the time of the wrongful act, even if
the plaintiff is ignorant of the wrong.34 “The ‘wrongful act’ is a general concept

that varies depending on the nature of the claim at issue:”

 

11 Lagrone, 2008 WL 4152677, at *4 (finding pleadings and transcripts subject to judicial notice
as part of official court record). See also Aequitas Sols., Inc. v. Anderson, 2012 WL 2903 324, at
*3 (Del. Ch. June 25, 2012) (taking judicial notice of a pleading filed in a related action);
Prather, 2011 WL 1465520, at *1 n.2 (“For purposes of the instant motion to dismiss, this Court
takes judicial notice of the federal docket of the Pennsylvania litigation and the foregoing
decision of the Court of Appeals for the Third Circuit.”); Nelson v. Emerson, 2008 WL 1961150,
at *2 (Del. Ch. May 6.2008) (taking judicial notice of “documents filed in the related federal
court proceedings” in addressing a motion to dismiss); In re Career Ea'uc. Corp. Derivatz've
Litig., 2007 WL 2875203, at *9 (Del. Ch. Sept. 28, 2007)(“When considering a motion to
dismiss, the court also may take judicial notice of publicly filed documents, such as documents
publicly filed in litigation pending in other jurisdictions.”).

11 See, e.g., Brooks v. Savitch, 576 A.2d 1329, 1330 (Del. Super. Ct. 1989) (citing Patterson v.
Vincent, 61 A.2d 416 (Del. Super. 1948)).

11 10 Del. C. § 8106(a).

11 See Kaufman v. C.L. McCabe & Sons, 603 A.2d 831, 834 (Del.1992) (“Traditionally, a
plaintiffs ignorance of injury or loss will not delay the accrual of [the] cause of action.”);
Airport Bus. Ctr. VLLLP v. Sun Nat. Bank, 2012 WL 1413690, at *7 (Del. Super. Ct. Mar. 6,
2012) (“The statute of limitations begins to run when a plaintiffs claim accrues, which occurs at
the moment of the wrongful act and not when the effects of the act are felt.”).

11

For breach of contract claims, the wrongful act is the breach, and the cause
of action accrues at the time of breach. For tort claims, the wrongful act is a
tortious act causing injury, and the cause of action accrues at the time of
injury. Where the claim is one for indemnification or contribution for
damages paid to a third party, a cause of action accrues only after the party
seeking indemnification has made payment to the third party.35
The Complaint seeks damages for the “profound diminution in value of the
Aircraft’s wreckage” and includes claims for conversion, trespass to chattels,
negligence, and bad faith breach of contract related to Defendant’s alleged
wrongful possession, removal, control, use, and storage of the wreckage.36 The
accident occurred in February 2012 and all of the wrongful conduct is alleged to
have commenced shortly thereafter. Indeed, Plaintiffs’ claim Defendant “has
exercised physical control and dominion over the Aircraft’s wreckage at all times
since the February l2, 2012 crash[]” without “any lawful righ ” to do.37 At the
latest, the conduct pertaining to the negligent storage of the wreckage appears to
have occurred in the spring of 2012.38 As a result, Defendants argue Plaintiffs’

claims accrued in 2012 and, because the Complaint was not filed until 2016, it

much be dismissed as untimely.

 

11 Certainteea’ Corp. v. Celotex Corp., 2005 WL 217032, at *7 (Del. Ch. Jan. 24, 2005) (citing
Ambase Corp. v. Cily Investing C0., 2001 WL 167698, at *14 n. 4 (Del. Ch. Feb. 7, 2001) and
Kauf)nan, 603 A.2d at 834..

16 Compl.1111 53, 59, 63, 69.

11 Compl. 1111 44-45.

111a'. 1111 39-40.

12

Plaintiffs argue in response that their claims could not have been brought--
and thus, had not yet accrued_until July l2, 2016, when the Georgia Court of
Appeals affirmed summary judgment in favor of Global declaring there was no
coverage under the Policy and permitting rescission of the Policy.19 According to
Plaintiffs, they lacked “ripe and viable salvage claims against Global” until this
time because they “had no damages. . .until the Georgia courts determined they
owned the now damaged wreckage.”40 At argument, counsel for the Plaintiffs
explained this theory in terms of: if the Georgia courts found Plaintiffs had
coverage, Global would keep the wreckage and Plaintiffs would get “a check” and
if they did not have coverage, Plaintiffs would have to go “pick up the mess” in the
DRC.41 Counsel also admitted that, in 2012, Plaintiffs knew the wreckage was not
being stored properly.42 However, they maintain this action was not ripe until the
Georgia litigation concluded in 2016.

In support of their position, Plaintiffs cite cases in which Delaware Courts
discussed accrual for statute of limitations purposes in the context of

indemnification and bad faith failure to settle claims.41 In particular, Plaintiffs cite

 

11 Pls.’ Answ. Br. in Opp’n to Def.’s Mot. to Dismiss at 5-6.

‘1° Ia’. at 6-8.

‘11 Hearing Tr. at 31:1-8.

41Id. at 31:17-21, 3211-7.

“1C0nnelly v. State Farm Mut. Auto. Ins. Co., 135 A.3d 1271 (Del. 2016); Branz`n v. Stein Roe
Inv. Counsel, LLC, 2015 WL 4710321 (Del. Ch. July 31, 2015); Reia' v. Thompson Homes at
Centreville, Inc., 2009 WL 5810220 (Del. Super. Sept. 16, 2009) (Order).

13

Branz`n v. Stein Roe Investment Counsel, LLC for the proposition that a claim does
not accrue or mature for statute of limitations purposes until the plaintiff is “able to
bring suit.”14 In Branz'n, the issue before the Court of Chancery was whether the
plaintiff employee’s claim for indemnification from his employer “for expenditures
related to litigation begun in 2002, but not resolved with finality until 2012” was
time-barred.15 That case involved a contract which provided, as prerequisites to
indemnification, that the employee have acted in good faith and within his or her
authority.46 The Court found the statute of limitations did not begin to run until the
underlying litigation was resolved, because the plaintiff could not have enforced
his indemnification rights under the contract “until the nature of his conduct
underlying the [litigation] was established.”17

Plaintiffs also cite Connelly v. State Farln Mutual Auto. Ins. Co., in which
the Delaware Supreme Court considered, as an issue of first impression, when a
“bad-faith failure-to-settle claim” against an insurer accrued for purposes of the
three-year statute of limitations48 The Court found such claims accrue only when
there is a final and non-appealable excess judgment against the insured. The Court

rejected the insurer’s position that accrual of bad-faith failure to settle claims be

 

11 Pls.’ Answ. Br. in Opp’n to Def.’s Mot. to Dismiss at 7.

11 Branin v. Stez'n Roe Inv. Counsel, LLC, 2015 WL 4710321, at *1 (Del. Ch. July 31, 2015)
11 See id. at *4.

11 See id. at *4, 6.

11 Connelly v. State Farrn Mut. Auto. Ins. C0., 135 A.3d 1271, 1274 (Del. 2016).

14

measured according to the traditional “time of the wrongful act” standard (and
therefore, at the time settlement was refused) because such approach would result
in claims accruing before the plaintiff could even plead the required element of
damages, i.e., the excess judgment Further, the Court noted that the cases State
Farm relied upon were “outside of the insurance context” and, more importantly,
“[did] not involve a contractual obligation to make another party whole that only
arises once certain conditions are met.” In this regard, the Court likened insurance
claims to indemnity claims, stating:
Insurance claims are a type of indemnity claim because in both cases,
the obligation to cover the indemnified party's costs arises only once
certain conditions occur-in the context of a bad-faith suit against an
insurer, a final and non-appealable excess judgment as to the third-
party claim. ...Because of the similarities between indemnity and
insurance claims, the same policies of serving litigative efficiency and
preventing waste of judicial resources that have led Delaware courts
to determine that an indemnity claim accrues when there is a final

judgment apply with analogous force to insurance claims and support
our determination19

Defendant argues that Plaintiffs’ cited case law is inapposite because
Plaintiffs are not suing for indemnification or contractual relief, but in tort. Unlike
in the cases cited by Plaintiffs, Global argues they owe no contractual duties to
Plaintiffs because the Georgia court ruled Global was entitled to rescind the Policy.

Further, Plaintiffs’ tort claims are not dependent on the occurrence of certain

 

111d. at 1280-81.

15

contractual conditions. Additionally, Defendants request that Plaintiffs be
judicially estopped from challenging ownership of the wreckage, based on their
allegations in the Complaint, in the First Delaware Action, and in the Georgia
Action.

The Court agrees with Defendant, finding Plaintiffs’ position not only
inconsistent, but confusing in multiple respects. Plaintiffs repeatedly allege
throughout their Complaint that, at all relevant times, they were the sole, lawful
owners of the Aircraft’s wreckage. There is no indication Global ever claimed
“ownership” of the salvage pursuant to the Policy or otherwise. The Plaintiff has
cited no provision in the insurance policy that would reflect that Global had
possession and ownership rights to the wreckage after the accident, Instead,
Plaintiffs knew, as of May, 2012, that Global had elected to store the aircraft
wreckage in DRC. They also knew as of May of 2012 that Global was pursuing an
action in Georgia to have the Policy rescinded as invalid. When the Georgia court
issued its decision, Plaintiff could not seek indemnification under the rescinded
Policy and thus the claims filed are for damages in tort and for breach of the
implied covenant. Plaintiffs have provided no relevant authority justifying

departure from Delaware’s well-established rule that such claims accrue at the time

of the alleged wrong.

16

Even accepting Lima Delta’s allegation as true, if Global inappropriately
took the aircraft parts and deprived them of their use or benefit, that conversion
occurred sometime in the spring of 2012, This is when the aircraft engines and
power unit were stored improperly as asserted by Plaintiff. If Lima Delta believed
that this was their property and Global was improperly or illegally taking it, it was
at that point they were required to take some action, and it is when the statute of
limitations began to run. The subsequent insurance coverage litigation is simply
not relevant to the conduct that forms the basis of this tort litigation.

In essence Plaintiffs have failed to take appropriate action to protect the
property rights that they so vehemently claim in the Complaint and have simply
waited hoping the insurance coverage issue would resolve in their favor. This
allowed them to avoid the expense of either safeguarding the wreckage which they
assert has always been their property or shipping it to another location. No one
disputes that the wreckage was Lima Delta’s property and if Global took action to
harm it, then Lima Delta was required to act when the harm occurred or within

three years of that event. The Court finds that the three-year statute of limitations

17

has run and thus the Complaint must be dismissed. Defendants’ Motion is hereby
GRANTED.50

IT IS SO ORDERED.

M/{// ©/

VJudge/ William C. Carpenter,ix/

 

1° As a result of the statute of limitations decision, the Court need not address the res judicata
assertions in Defendant’s Motion.

18